DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2 and 4-24 are pending of which claims 1, 13 and 17 are in independent form.  Claims 1-2 and 4-24 are rejected under 35 U.S.C. 103.  

Response to Arguments and Amendments
The claim amendment to dependent claim 20 filed on 03/03/2021 is sufficient to overcome the claim objection, therefore the claim objection to claim 20 has been removed.  The claim amendments and arguments as they apply to the 35 U.S.C. 103 rejections of the claims have been fully considered.  On pages 15-16 of the remarks Applicant’s representative appears to argue that the Gilbert reference in view of the Baltus reference fails to disclose the following: 
1. Presenting a notification that includes a selectable element for requesting a presentation of differences between versions; 
2. The newly amended claim limitations reciting the content item being stored on a block server and the differences being stored on a metadata server; and
3. Presenting a comparison of the different versions stored on the newly amended metadata server. 

 With respect to the first claim limitation argued by Applicant’s representative, Examiner points to the Gilbert reference at Figure 21 Labels 275 as disclosing presenting a notification that includes a selectable element for requesting a presentation of differences and Label 276 the text message pane that, as illustrated in Gilbert at paragraph [0087], can include metadata describing the change.
With respect to the second claim limitation argued by Applicant’s representative, including the newly amended claim limitations reciting a block server and metadata server, Examiner has applied a new reference detailed in the rejection provided below. 
Lastly, with respect to the third claim limitation argued by Applicant’s representative, Examiner is relying on Baltus at paragraphs [0022] and [0043] – [0045] for providing a comparison between versions and the newly cited Houston reference with respect to the newly amended claim limitation metadata server storing difference information detailed in the rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 11, 13, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al. U.S. Pub. No. 2007/0016650 (hereinafter “Gilbert) in view of Houston et al. U.S. Pub. No. 2014/0337482 (hereinafter “Houston”) in further view of Baltus et al. U.S. Pub. No. 2005/0138540 (hereinafter “Baltus”).
Regarding independent claim 1, Gilbert discloses:
receiving a communication from a content management system that there is a second version of a content item at the content management system that has replaced a first version of the content item (Gilbert at paragraph [0012] discloses in part, “…a system for collaborative authorship of content for a distributed delivery system is provided.  The system comprises at least one server configured to store an educational course configured to be delivered electronically to students. The course comprises a plurality of content objects organized in accordance with a content object hierarchy, the course having been developed by a plurality of authors. The system also comprises a plurality of client computer systems configured to communicate with the server.”  Additionally, Gilbert at paragraph [0036] discloses in part, “In one embodiment, the learning content learning management system (LCMS), herein referred to as "the system," includes a server that stores content from multiple authors and includes a synchronization module that detects changes in content items developed by authors. If a change in content items is detected, the system sends a message to other authors notifying them of the changed content.”  Examiner is of the position that notifying other authors of a change to a content item as disclosed in Gilbert in the cited portion above reads on a notification including information indicating that a second version of a content item has replaced a first version of a content item.)

after receiving the communication from the content management system that there is the second version of the content item at the content management system, presenting, by a client application on a client device, a notification including information indicating that the second version has replaced the first version in the content management system and a selectable interface element for requesting presentation of one or more differences between the first version and the second version of the content item… (Gilbert at paragraph [0012] discloses in part, “Each of the client computer systems comprises a display…a messaging module configured to send and receive course-related event messages to and from the server, and a user interface module configured to update the display in accordance with course-related events.”  Gilbert at paragraph [0071] discloses in part, “The user interface module 27 is preferably configured to receive the author's content-related inputs [i.e., user selections] and to display in real-time the activities of the author and other authors using the system 10.”  Gilbert at paragraph [0037] discloses in part, “Another embodiment of the invention relates to a method by which the system permits authors (also referred to herein as "users") to "synchronize" with (i.e., obtain the most current version of) one or more changed course materials (e.g., content items). In one option, the author can synchronize with respect to specifically selected course materials. In another option, the author can simply implement a "diff" procedure whereby the system detects and synchronizes with respect to all of the differences between an author's locally stored version of specific course materials and the version stored on the server.”  Gilbert at paragraph [0087] discloses in part, “Synchronization of selected content between a client and server can be initiated by an author's request. FIG. 4 is a flow chart describing a process in which an author can selectively synchronize content, in accordance with one embodiment of the invention.”  With respect to the claim limitation specifying the timing, specifically after receiving the communication from the content management system that there is the second version…Gilbert at paragraph [0100] discloses displaying an out of sync indicator before an author selects which content items to synchronize.  Additionally, Gilbert at Figure 21 Labels 275 as disclosing presenting a notification that includes a selectable element for requesting a presentation of differences and Label 276 the text message pane that, as illustrated in Gilbert at paragraph [0087], can include metadata describing the changes.)

While Gilbert at paragraph [0007] discloses storing content on one or more servers, Gilbert does not disclose:
a portion of the second version of the content item being stored in a block server of the content management system and the one or more differences between the first version and the second version of the content item being stored in a metadata server of the content management system.
However, Houston in the Abstract and paragraphs [0007] and [0009] teach a distributed collaborative content environment including versioning and synchronization.  Additionally, Houston at paragraph [0050] teaches the following:
In one embodiment, system 100 enables multiple versions of a single synchronized file to be reviewed. In a manner similar to that described above with respect to file deletions, when a new version of a file is synchronized with metadata server 102, metadata server 102 maintains the metadata and block list for the previous version of the file. The blocks remain stored on block server 104, and upon instruction from a user of a client 108, metadata server 102 instructs block server 104 to provide a file consisting of the blocks in the previous version. This enables a user to preview an earlier version, and if desired, to restore it to the current version, in which case metadata server 102 simply updates the current version to reflect the block list of the version being restored.

Both the Gilbert reference and the Houston reference, in the sections cited by the Examiner, are in the field of endeavor of distributed collaborative synchronization of content versions and storing of said content.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the storing of versions of content items, metadata and difference data on a server as disclosed in Gilbert, with the metadata server storing block information of previous versions and the block server storing blocks as taught in Houston to facilitate in, “…transferring only sets of blocks of a file that have undergone changes. This reduces network utilization and allows synchronization to proceed without interrupting the user's experience…” (See Houston at paragraph [0009]).

presenting, in response to receiving a selection of the selectable interface element for requesting presentation of the one or more differences, a preview of a comparison of the first version and the second version in a non-native application content viewer interface associated with the notification, the comparison identifying the one or more differences between the first version and the second version that are stored in the metadata server of the content management system (Gilbert at paragraph [0053] discloses a plurality of content item formats including video files, power point presentations and word documents.  Gilbert at paragraph [0072] discloses in part, “It will be understood that the user interface module 27B can inform Author B about the checked-out content item in a variety of different ways, such as by a pop-up window message, an email message, etc.[i.e., non-native content viewers as it relates to word and power point documents]”  Gilbert at paragraph [0083] discloses in part, “In an alternative embodiment, step 54 is replaced by a step in which the server 12 sends the author (or authors) a text message informing the author of the change.” Gilbert at paragraph [0087] discloses in part, “Text messaging in regards to a modification made to an object, as discussed, e.g., in FIGS. 4 and 6, may provide a variety of information to the author. The text message may inform the author as to which user (or author) made the change to the object, where the change was made (i.e., which object was changed), a time or time period in which the change was made, comments (if any) provided by the user that made the change, and/or what kind of change was made to the object (e.g., whether the object was edited or rolled back to a previous a newer version, etc.).”  With respect to the claim limitation reciting the differences being stored on the metadata server, the Houston reference at paragraph [0050], as illustrated above teaches such a limitation.
However, Gilbert as modified with Houston does not explicitly disclose a preview of a comparison including such tracked changes as consistent with the present application at Figure 5, label 506.
Baltus teaches a method for synchronizing versions of a document including determining and rendering differences between document versions (See Baltus at paragraph [0020]).  Further, Baltus at paragraph [0043] teaches generating a representation of the difference or delta between two versions of a document including additions, changes and or deletions made to a document, and Baltus at paragraph [0044] teaches examples of how those differences are illustrated in the representation such as strike through and underlining.  Lastly, Baltus at paragraphs [0045] - [0046] teaches generating and rendering the representation of the differences using a word processor program.  
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the presenting of changes made to an out of sync content item as disclosed in Gilbert, with the generation and presentation of a delta representation between two documents, including additions changes and deletions between the document versions taught in Baltus to facilitate in drawing a user’s attention to changes made in a known document (See Baltus at paragraph [0004]).

Regarding dependent claim 4, all of the particulars of claim 1 are addressed above.  Additionally, Gilbert discloses:
Wherein the non-native content viewer interface is not a default application for opening a file type associated with the content item (Gilbert at paragraph [0072] discloses presenting information related to the change in a content item, as seen in Gilbert at paragraph [0053] content items may include word and power point documents, via a text messaging pane or email.  Examiner is of the position that the text messaging pane or email application are not default applications used for opening word or power point documents.)

Regarding dependent claim 11, all of the particulars of claim 1 are addressed above.  Additionally, Gilbert discloses:
presenting a version history of the content item that includes at least first metadata associated with the first version and second metadata associated with the second version (Gilbert at paragraph [0083] and Fig. 4, label 54, discloses a receiving out of sync indicators and in an alternative embodiment, the indictors are replaced with a text message informing the user that a change has been made and the content versions are out of sync.  Paragraph [0087] further discloses, “In some embodiments, the text messages include metadata describing the change.”)

receiving at least one of a sorting criterion or a filtering criterion; and sorting or filtering the version history based on at least one of the sorting criterion or the filtering criterion, wherein at least one of the sorting criterion or the filtering criterion is based on a metadata value associated with the one or more differences (Gilbert at paragraph [0087] discloses what type of information is provided to the user when they receive notification that content versions are out of sync.  Paragraph [0083] further discloses, “If some of the content is out-of-sync, then the author can initiate synchronization of selected content (e.g., an object, a group of objects, or the whole project), onto the client 26 in a step 58.”  Examiner is interpreting the above paragraphs as disclosing a user may use the metadata provided to sort and filter the content items they wish to synchronize.) 

Regarding independent claim 13, claim 13 is rejected under the same rationale as claim 1.  Additionally, Gilbert discloses: one or more processors; memory including instructions… (See Gilbert at [0050], [0056] and [0060]).  

Regarding dependent claim 21, all of the particulars of claim 1 have been addressed above.  Additionally Gilbert as modified with Baltus discloses:
acquiring, from the content management system by the client application, the one or more differences between the first version and the second version of the content item, wherein the one or more differences are included in metadata associated with the content item (Gilbert at paragraph [0087] discloses in part, “As an example, a text message may indicate that a parent and a child content object within a particular course were edited by a particular author. In some embodiments, the text messages include metadata describing the change.”)

Regarding dependent claim 22, all of the particulars of claims 1 and 13 have been addressed above.  Additionally Gilbert as modified with Baltus discloses:
wherein the one or more differences are received by the client application in a separate communication from the receipt of the second version of the content item (Gilbert at paragraph [0100] discloses displaying an out of sync indicator before an author selects which content items to synchronize therefore Examiner is interpreting the data indicating a content item is out of sync and synchronization data as being transmitted in separate communications.)

Regarding dependent claim 24, all of the particulars of claim 13 have been addressed above.  Additionally Gilbert as modified with Baltus discloses:
wherein the client application interface is part of a plug-in of a native content viewer for the content item (While Gilbert discloses a client interface, Gilbert does not disclose the interface as part of a plug in of a native content viewer.  However, Baltus at paragraph [0011] teaches in part, “The present invention can be implemented through, for example, add-ins to office applications such as a document renderer.”  Additionally, Baltus at paragraph [0043] teaches, “The representation is likely to be specific to the format of the document versions being compared.”  Examiner is of the position that the representation being in the same format as the versions being compared indicates the representation is in the “native” format.  Further, Baltus at paragraph [0045] – [0046] teaches a document renderer generating an output, the rendered version of the document, displaying said rendered version, and that the document rendering device in a preferred embodiment is a word processor program.  Examiner is of the position that if the version documents and representation are word documents and the word processor program on the document rendering device is Microsoft word this read on native content viewer (See Baltus at paragraph [0051]).

Claims 2, 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of Houston in view of Baltus in further view of Marshall U.S. Pub. No. 2008/0091742 (hereinafter “Marshall”).
Regarding dependent claim 2, all of the particulars of claim 1 are addressed above.  Gilbert does not disclose:
receiving a total quantity of at least one edit type among the one or more differences; and
displaying the total quantity within the notification.
However, Marshall teaches, receiving a total quantity of at least one edit type among the one or more differences; and displaying the total quantity within the notification.
Acquired dataset versions and attributes thus acquired are evaluated in processing block 120 to examine, identify, and categorize dataset differences. Thereafter, at processing block 160, the feature differences are sorted by edit types, then, at processing block 200, the differences are translated to the Business System 400 and receive application of business rules. The GeoResults Sync Algorithm then is completed by executing processing block 240, in which transactions of child versions 40 are submitted to the Business System 400 and posted with the parent version 30 in the enterprise geodatabase 22 of GIS 20.  (See Marshall at paragraph [0041]).

Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the synchronization of a content item over a plurality of devices via the transmission of difference data as disclosed in Gilbert as modified with the sorting differences via specific edit types taught in Marshall to facilitate in the customizability of the synchronization process.

Regarding dependent claim 7, all of the particulars of claim 1 are addressed above. While Gilbert does disclose determining one or more features from the one or more differences; determining one or more classifications for the one or more differences…determining a summary for the one or more differences based on the one or more classifications…Gilbert at paragraph [0087] discloses features of detected changes to a content item or a classification such as edited or rolled back, Gilbert does not disclose. determining one or more features from the one or more differences; determining one or more classifications for the one or more differences by applying one more machine learning algorithms to the one or more features; and determining a summary for the one or more differences based on the one or more classifications.  In other words, Gilbert does not disclose applying one more machine learning algorithms.
However, Marshall teaches, determining one or more features from the one or more differences; determining one or more classifications for the one or more differences by applying one more machine learning algorithms to the one or more features; and determining a summary for the one or more differences based on the one or more classifications.
Acquired dataset versions and attributes thus acquired are evaluated in processing block 120 to examine, identify, and categorize dataset differences. Thereafter, at processing block 160, the feature differences are sorted by edit types, then, at processing block 200, the differences are translated to the Business System 400 and receive application of business rules. The GeoResults Sync Algorithm then is completed by executing processing block 240, in which transactions of child versions 40 are submitted to the Business System 400 and posted with the parent version 30 in the enterprise geodatabase 22 of GIS 20.  (See Marshall at paragraph [0041]).

Regarding dependent claim 9, all of the particulars of claims 1 and 7 are addressed above. Additionally, Gilbert discloses:
displaying the summary within the notification (Gilbert at paragraph [0087] discloses in part, “In some embodiments, the text messages include metadata describing the change. Such text messages can be provided in, e.g., a message pane 276 (FIG. 21).”)

Regarding dependent claim 10, all of the particulars of claims 1 and 7 are addressed above. Additionally, Gilbert discloses:
presenting the summary as a default comment for the first version (Gilbert at paragraph [0089] discloses a server automatically [i.e., by default] sending the text message described in paragraph [0087] to a user upon detection that a content item is out of sync.)

Claims 5-6, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of Houston in view of Baltus in further view of Edelstein et al. U.S. Pub. No. 2004/0172425 (hereinafter “Edelstein”).
Regarding dependent claim 5, all of the particulars of claim 1 are addressed above.  While Gilbert does disclose determining that the client device has one or more unsynchronized changes to the second version (Gilbert at paragraph [0037] discloses in part, “In another option, the author can simply implement a "diff" procedure whereby the system detects and synchronizes with respect to all of the differences between an author's locally stored version of specific course materials and the version stored on the server”)., Gilbert does not disclose:
determining that the client device has one or more unsynchronized changes to the second version, wherein the selectable interface element further requests for a merge of the first version and the one or more unsynchronized changes.However, Edelstein teaches, determining that the client device has one or more unsynchronized changes to the second version, wherein the selectable interface element further requests for a merge of the first version and the one or more unsynchronized changes (Edelstein at paragraph [0049] teaches requesting via a user interface to merge a versions of a content item.)
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the synchronization of a content file via the presentation of difference data in a user interface as disclosed in Gilbert as modified with the requesting via a user interface the merging of the content file with the unsynchronized changes file taught in Edelstein to facilitate in the customization and flexibility of the synchronization system.

Regarding dependent claim 6, all of the particulars of claims 1 and 5 are addressed above.  Additionally, Gilbert does disclose:
retaining the second version and the one or more unsynchronized changes in memory (Gilbert at paragraph [0037] discloses in part, “In some implementations, the system stores successively edited versions of course materials and permits an author to "roll-back" to a previous version of a course material”).

Gilbert does not explicitly disclose, generating a new version of the content item by merging the first version and the one or more unsynchronized changes.
However, Edelstein teaches, generating a new version of the content item by merging the first version and the one or more unsynchronized changes (Edelstein at paragraph [0049] teaches merging first and second versions of a content item into a third version [i.e., new version of the content item]).

Additionally, Gilbert does not disclose:
presenting the new version of the content item including one or more tracked changes associated with at least one of the one or more differences or the one or more unsynchronized changes.
However, Edelstein teaches, presenting the new version of the content item including one or more tracked changes associated with at least one of the one or more differences or the one or more unsynchronized changes (Edelstein at paragraph [0049] teaches, “Also, second application 214 may highlight differences between first version 212 and second version 226 using color, sounds, graphics and the like to better enable user to make synchronization decisions.”)
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the synchronization of a content file via the presentation of difference data in a user interface disclosed in Gilbert as modified with the merging of the versions into a new file, and presenting tracked changes between the version taught in Edelstein to provide a user with greater flexibility and customization ability when using the synchronization system.

Regarding dependent claim 14, all of the particulars of claim 13 are addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 5.

Regarding dependent claim 15, all of the particulars of claims 13-14 are addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 6.

Regarding independent claim 17, claim 17 is rejected under the same rationale as claim 13.  Additionally, Gilbert does not disclose: 
determining, by the content management system, that a second client application on a second client device, the second application associated with the content management system, is authorized to receive the first version.
However, Edelstein teaches, determining, by the content management system, that a second client application on a second client device, the second application associated with the content management system, is authorized to receive the first version (Edelstein at paragraph [0049] teaches, user permissions).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the synchronization of a content file among a plurality of users disclosed in Gilbert with user permissions taught in Edelstein to provide greater flexibility, security and customization ability when using the synchronization system.

Regarding dependent claim 18, all of the particulars of claim 17 are addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 6.

Regarding dependent claim 19, all of the particulars of claim 17 are addressed above.  Additionally, claim 19 is rejected under the same rationale as claim 11. 

Regarding dependent claim 20, all of the particulars of claims 17 and 19 have been addressed above.  Additionally, Gilbert discloses:
storing the one or more differences as stand-alone content items if the one or more differences are a major version change of the content item, the major version change of the content item including a categorization change of the content item (Gilbert at paragraph [0037] discloses in part, detecting differences between a locally stored content item and the server stored content item and storing successively edited versions of the content item.  Additionally, Gilbert at paragraph [0083] discloses maintaining a differentiated phantom object of a deleted object separate from the current and revised versions.  Examiner is of the position that being deleted represents a categorization change.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of Houston in view of Baltus in view of Marshall in further view of Chu U.S. Patent No. 8,290,962 (hereinafter “Chu”).
Regarding dependent claim 8, all of the particulars of claims 1 and 7 are addressed above.  While Gilbert as modified does disclose tracking changes and edit types, Gilbert does not disclose:
determining an mxn matrix quantifying a respective number of edit types m within each segment of segmentation types n as one of the one or more features, the edit types m including insertions or deletions that do not span a minimum threshold for the insertions and the deletions, the segmentation types n including at least one of sentences, paragraphs, and numeric sections.
However, Chu in the Abstract discloses using matrices to compare documents.  Further, Chu at Column 4, Lines 7 – 22 teaches a comparison engine used to compare changes in similar documents.  Additionally, Chu at Figure 6, illustrates comparing lines [i.e., sentences] inserted and deleted from on file to another file and Chu at Figure 10 teaches a term count matrix.  Lastly, Chu at Column 6, Lines 22-36 teaches a pruning technique implementing thresholds and Chu at Column 7, Lines 45-54 teaches a similarity score threshold.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the tracking of changes between versions of a document and edit type differences disclosed in Gilbert as modified with the comparing of documents using matrices and thresholds taught in Chu to facilitate in comparing a large volume of documents effectively (See Chu at Column 1, Lines 30-40).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of Houston in view of Baltus in further view of Fuchs et al. U.S. Pub. No. 2008/0168151 (hereinafter “Fuchs”).
Regarding dependent claim 12, all of the particulars of claim 1 have been addressed above.  Claim 12 recites:
receiving a request for presentation of one or more second differences between the first version and a third version of the content item; determining the one or more second differences; and presenting the one or more second differences along with and differentiated from the one or more differences between the first version and the second version (While Gilbert deals with version synchronization between multiple clients through a server as Gilbert at Figure 5 Label 66 discloses “Server synchronizes any object(s) or groups of objects in the checked-out course or course portion onto the client.” and Gilbert at paragraph [0108] discloses presenting the changes to a user, Gilbert does not disclose synchronization of multiple versions (i.e., more than two) simultaneously.  Examiner is of the position that in computing and presenting the delta between two versions of a content item, it would have been obvious to one of ordinary skill in the art to repeat the process for additional versions of the content item.
However, in the alternative, if Applicant is not persuaded by the obviousness argument presented by the Examiner, Fuchs at paragraphs [0005] and [0095] – [0096] teaches synchronizing and presenting a group of document differences simultaneously.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the version synchronization and presentation of differences between two versions of a content item disclosed in Gilbert with the synchronization and presentation of differences between a group of documents taught in Fuchs to facilitate in efficient synchronization of the documents (See Fuchs at paragraph [0010]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of Houston in view of Baltus in view of Edelstein in further view of Feis et al. U.S. Pub. No. 2015/0095822 (hereinafter “Feis”).
Regarding dependent claim 16, all of the particulars of claims 13-15 are addressed above.  Gilbert does not disclose:
determine that the new content item includes at least one conflict that is not automatically resolvable; and present an interface including a plurality of options for resolving the at least one conflict.
However, Feis teaches, determine that the new content item includes at least one conflict that is not automatically resolvable; and present an interface including a plurality of options for resolving the at least one conflict.
The system will examine such contradictions using a set of predefined conflict checking rules. One such conflict checking rule may be that a conflict occurs when there is more than one dynamic (e.g., pppp, ppp, pp, p, mp, n, mf, f, ff, fff, ffff) associated with a given note. Indications of such conflict may be presented to users, as annotations, alerts, messages or the like. In some embodiments, users may be prompted to correct the conflict.  (See Feis at paragraph [0161]).

Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the synchronization of content items disclosed in Gilbert as modified with the conflict resolution taught in Feis to provide further flexibility and customization ability when using the synchronization system.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of Houston in view of Baltus in further view of Kim et al. U.S. Pub. No. 2014/0351434 (hereinafter “Kim”).
Regarding dependent claim 23, all of the particulars of claim 1 have been addressed above.  Gilbert does not disclose:
wherein the notification is presented from a notification tray.
However Kim at paragraph [0114] teaches in part, “When the server application 262 receives the communication service related event from the first electronic device 100, the server application 262 supports an input of data for processing the corresponding communication service related event and an input of the control event. Particularly, when a communication service related event notification message output on the tray icon is selected, the server application 262 may automatically activate a menu screen including items for processing the corresponding event or a document writer for processing the corresponding event to output the notification message.”
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the version synchronization and presentation of synchronization notifications to authors disclosed in Gilbert with the presentation of event notifications in a tray icon as taught in Kim to facilitate in providing notifications efficiently. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

2016/0224548
Paragraph [0081] as it relates to using difference in various metadata metrics in making determinations of differences in document versions.
2016/0070717
As it relates to the major version change limitation recited in claim 20, and paragraph [0093] of the prior art reference teaching storing a new version of a file when there are major differences between the existing file and the previous version of the file.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154